Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15584670, filed on 5/2/2017.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 1/8/2019, 2/7/2020, and 6/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Anon, Ram, and Shelnutt were disclosed in the listed IDS’s above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites “wherein the expansion volume comprises a balloon” as being indefinite if the office elects the expansion chamber in claim 22. 

Election/Restrictions
Applicant’s election without traverse of Species 2 (Claims 9-29) in the reply filed on 2/1/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11-12, 16-21, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2015/0062806 A1) in view of Ramaswamy hereafter as, Ram (Combined Effects of Sub-Cooling and Operating Pressure on The Performance of Two-Chamber Thermosiphon, Vol.23  No. 1, Pages 61-69).
In regards to Claim 9, Shelnutt discloses an apparatus for immersion cooling of electronic equipment (Fig.5), comprising: a pressure-sealed tank (Fig.5, #500 and paragraph [0081], which discloses pressure within the tank which is sealed) for holding heat transfer fluid (Fig.5, #412) in liquid form into which the electronic equipment (Fig.5, #300) can be immersed (Fig.5), and including a vapor space (Fig.5, above the coolant line #412) above a surface of the liquid heat transfer fluid (Fig.5); a 
Shelnutt fails to disclose: Having an inlet connected to the vapor space for receiving heat transfer fluid vapor, a sealable vapor outlet, and a condensate outlet; and a condensate return line through which condensed heat transfer fluid can return.
However, Ram discloses: Having an inlet connected to the vapor space for receiving heat transfer fluid vapor (Fig.1-2), a sealable vapor outlet (Fig.1 which has a vapor outlet valve connected to a reflux condenser), and a condensate outlet (Fig.1 condensate outlet); and a condensate return line (Fig.1, condense liquid flows through the return line from the condensate outlet) through which condensed heat transfer fluid can return (Fig.1, as such the office notes that with the combination of Shelnutt in view of Ram, the condenser which is within the vapor space condensing the vapor phase of the heat transfer fluid (as taught by Shelnutt) would be modified such that the condenser would include an inlet for the heat transfer vapor, a sealable vapor outlet, and a condensate outlet (as taught by Ram) to dissipate heat generated by the components submerged within the heat transfer fluid). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the condenser which is within the vapor space condensing the vapor phase of the heat transfer fluid (as taught by Shelnutt) such that the condenser would include an inlet for the heat transfer vapor, a sealable vapor outlet, and a condensate outlet (as taught by Ram) to dissipate heat generated by the components submerged within the heat transfer fluid. Including a condenser having a vapor inlet, sealable vapor outlet, and a condensate outlet, would help maintain pressure and temperature of the devices within the tank, as said condenser would help remove vapor within the tank and convert said vapor back to liquid for continual cooling. 
In regards to Claim 11, Shelnutt in view of Ram disclose the apparatus of claim 9, further comprising a second condenser inside the tank for condensing heat transfer fluid vapor (Shelnutt, Fig.5, #460, which includes two condensers (#460) located in the vapor space). 
In regards to Claim 12, Shelnutt in view of Ram disclose the apparatus of claim 11, wherein the second condenser comprises a bank of condenser tubes (Shelnutt, Fig.4, #460 includes tubes #467). 
Claim 16, Shelnutt in view of Ram disclose the apparatus of claim 12, further comprising an air cooler fluidically coupled to the bank of condenser tubes for removing heat from circulating coolant in the condensing tubes (Shelnutt, Fig.9, #930 (air cooler which uses air to cool the heated water used to cool the heated transfer fluid within the tank) fluidically coupled to the bank of condenser tubes #460). 
In regards to Claim 17, Shelnutt in view of Ram disclose the apparatus of claim 9, wherein the bank of condenser tubes is disposed in the vapor space (Shelnutt, Fig.4-5, #460 are located in the vapor space). 
In regards to Claim 18, Shelnutt in view of Ram disclose the apparatus of claim 9, further comprising a valve (Ram, Fig.1, valve is located at the vapor outlet) for sealing the vapor outlet of the condenser (Ram, Fig.1, valve configured to seal or open the vapor outlet). 
In regards to Claim 19, Shelnutt in view of Ram disclose the apparatus of claim 9, wherein the inlet of the condenser is connected to the vapor space via a riser tube (Ram, Fig.2, which disclose the inlet of the condenser connected to the vapor space via tubing shown in figures 1-2). 
In regards to Claim 20, Shelnutt in view of Ram disclose the apparatus of claim 9, further comprising an air cooler fluidically coupled to the bank of condenser tubes for removing heat from circulating coolant in the condensing tubes (Shelnutt, Fig.9, #930 (air cooler which uses air to cool the heated water used to cool the heated transfer fluid within the tank) fluidically coupled to the bank of condenser tubes #460). 
In regards to Claim 21, Shelnutt in view of Ram disclose the apparatus of claim 9, wherein the condenser is located outside of the tank (Ram, Fig.1-2, condenser is located outside of the tank). 
In regards to Claim 24, Shelnutt in view of Ram disclose the apparatus of claim 9, wherein the tank is structured and arranged to operate at a variable pressure (Shelnutt, Fig.5 and paragraph [0081], which discloses pressure within the tank such that the office notes that the tank is structured and arranged to operate at different pressures).
In regards to Claim 25, Shelnutt in view of Ram disclose the apparatus of claim 9, wherein the tank is structured and arranged to operate at a at least one of substantially constant pressure or atmospheric pressure (Shelnutt, Fig.5 and paragraph [0081], which discloses pressure within the tank 
In regards to Claim 26, Shelnutt discloses an apparatus for immersion cooling of electronic equipment, comprising: a pressure-sealed tank (Fig.5, #500) for holding heat transfer fluid (Fig.5, #412) in liquid form into which the electronic equipment (Fig.5, #300) can be immersed (Fig.5).
Shelnutt fail to disclose: A condenser located outside of the tank; a riser tube fluidically coupling the tank and the condenser for transferring heat transfer fluid vapor from the tank to the condenser; and a condensate return line fluidically coupling the tank and the condenser through which condensed heat transfer fluid returns from the condenser to the tank.
However, Ram discloses: a condenser (Fig.1, condenser) located outside of the tank (Fig.1-2, tank); a riser tube (Fig.1-2) fluidically coupling the tank and the condenser for transferring heat transfer fluid vapor from the tank to the condenser (Fig.1-2, vapor line which is the rise tube fluidly connecting the tank and condenser for transferring vapor); and a condensate return line (Fig.1-2, condensed liquid line) fluidically coupling the tank and the condenser through which condensed heat transfer fluid returns from the condenser to the tank (Fig.1-2. Condensed liquid line connects the condenser to the tank to transfer the cooled condensate/liquid back to said tank, as such the office notes that with the combination of Shelnutt in view of Ram, the condenser within the tank (as taught by Shelnutt) would be modified such that the condenser comprising a vapor and condensate tubing, would be coupled to the tank from the outside (as taught by Ram) to help regulate the temperature within the pressurized tank). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the condenser within the tank (as taught by Shelnutt) such that the condenser comprising a vapor and condensate tubing, would be coupled to the tank from the outside (as taught by Ram) to help regulate the temperature within the pressurized tank. By including a condenser outside of the enclosure would allow for easier access to repair/replace said condenser in case of damage, without having to expose the interior to outside contaminants. 
In regards to Claim 27, Shelnutt in view of Ram disclose the apparatus of claim 26, further comprising an air cooler fluidically coupled to the bank of condenser tubes for removing heat from circulating coolant in the condensing tubes (Shelnutt, Fig.9, #930 (air cooler which uses air to cool the 
 In regards to Claim 28, Shelnutt in view of Ram disclose the apparatus of claim 26, further comprising a valve (Ram, Fig.1, valve connected to the condenser) for selectively sealing the condenser at a vapor outlet (Ram Fig.1, the valve is selectively configured to seal or open the condenser). 
In regards to Claim 29, Shelnutt in view of Ram disclose the apparatus of claim 26, wherein the condenser is located outside of a vapor space of the tank (Ram, Fig.1, condenser is located outside the tank). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2015/0062806 A1) in view of Ramaswamy hereafter as, Ram (combined effects of sub-cooling and operating pressure on the performance of two-chamber thermosiphon, Vol.23 #1, Pages 61-69), and further, in view of Little (U.S 2006/0130519 A1). 
In regards to Claim 10, Shelnutt in view of Ram disclose the apparatus of claim 9.
Shelnutt in view of Ram fail to disclose: Further comprising a filter in the condensate return line for removing at least one of moisture and metallic particles.
However, Little discloses: Further comprising a filter (Fig.1a, #110) in the condensate return line (Fig.1a, condensate return line having filer #110) for removing at least one of moisture and metallic particles (Paragraph [0013], which discloses the filter removes moisture after passing through the condenser 108, as such the office notes that with the combination of Shelnutt in view of Ram and Little, the condenser having the condensate line carrying condense liquid (as taught by Shelnutt in view of Ram) would be modified to include a filter on the return condensate line (as taught by Little) to remove moisture from the liquid heat transfer fluid).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the condenser having the condensate line carrying condense liquid (as taught by Shelnutt in view of Ram) to include a filter on the return condensate line (as taught by Little) to remove moisture from the liquid heat transfer fluid. By utilizing a filter on the condensate line, would .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2015/0062806 A1) in view of Ramaswamy hereafter as, Ram (combined effects of sub-cooling and operating pressure on the performance of two-chamber thermosiphon, Vol.23 #1, Pages 61-69), and further, in view of Anon (3M Two Phase Immersion Cooling – High Level Best Practices for System Fabrication).
In regards to Claim 13, Shelnutt in view of Ram disclose the apparatus of claim 9.
Shelnutt in view of Ram fail to disclose: Further comprising a desiccant for aiding removal of moisture from air in the vapor space of the tank.
However, Anon discloses: Further comprising a desiccant (Fig.2, Desiccant located in the vapor space) for aiding removal of moisture from air in the vapor space of the tank (Fig.2, part 4, which discloses the desiccant is used for removal of moisture within the tank, as such the office notes that with the combination of Shelnutt in view of Ram and Anon, the tank including a vapor space (as taught by Shelnutt) would be modified to include a desiccant in the vapor space (as taught by Anon) to help remove moisture within the tank). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank including a vapor space (as taught by Shelnutt) to further include a desiccant in the vapor space (as taught by Anon) to help remove moisture within the tank. By including a desiccant within the vapor space would remove moisture/liquid water which would help prevent short circuits and corrosions (Anon, Part 4, Moisture management). 
Furthermore, Claim 13 includes limitations (“for aiding removal of moisture from air in the vapor space”) which is considered to be intended use, as such MPEP 2114 notes that an "[A]pparatus claims cover what a device is, not what a device does. Therefore, Shelnutt in view of Ram and Anon discloses an apparatus containing desiccant within the tank such that the limitation at question is satisfied (See MPEP 2114 Citing, Hewlett-Packard Co. v. Bausch & Lomb Inc.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2015/0062806 A1) in view of Ramaswamy hereafter as, Ram (combined effects of sub-cooling and operating pressure on the performance of two-chamber thermosiphon, Vol.23 #1, Pages 61-69), Anon (3M Two Phase Immersion Cooling – High Level Best Practices for System Fabrication), and further, in view of Gomes (U.S 2003/0172546 A1). 
In regards to Claim 15, Shelnutt in view of Ram and Anon disclose the apparatus of claim 13. 
Shelnutt in view of Ram and Anon fail to disclose: Further comprising a fan to circulate vapor through the desiccant.
However, Gomes discloses: Further comprising a fan to circulate vapor through the desiccant (Fig.1, and paragraph [0004], which discloses a blowing mechanism such as a fan to circulate vapor through a desiccant, as such the office notes that with the combination of Shelnutt in view of Ram, Anon, and Gomes, the tank including the desiccant in the vapor space for aiding the removal of moisture (as taught by Shelnutt in view of Ram and Anon) would be modified to include a fan to circulate vapor (as taught by Gomes) to aid in the removal of moisture within the vapor space). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the tank including the desiccant in the vapor space for aiding the removal of moisture (as taught by Shelnutt in view of Ram and Anon) to further include a fan to circulate vapor (as taught by Gomes) to aid in the removal of moisture within the vapor space. By utilizing a fan within the vapor space would help promote the removal of moisture by circulating air through the desiccant at a much faster rate than without any means of air circulation (Gomes, paragraph [0004]). 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2015/0062806 A1) in view of Ramaswamy hereafter as, Ram (combined effects of sub-cooling and operating pressure on the performance of two-chamber thermosiphon, Vol.23 #1, Pages 61-69), and further, in view of Hileman (U.S 6,144,553). 
In regards to Claim 22, Shelnutt in view of Ram disclose the apparatus of claim 9.
Shelnutt in view of Ram fail to disclose: Wherein the condenser is fluidically coupled to at least one of an expansion chamber or an expansion volume.

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the condenser within the apparatus (as taught by Shelnutt) would be modified to be fluidically connected to an expansion chamber (as taught by Hileman) to help cool the heat generating components within the tank. By including an expansion chamber in line with the condenser would increase the efficiency of cooling, as the expansion chamber allows the coolant to expand and absorb heat generated by the equipment in a more efficient way (Hileman, Column 4, lines 54-60 and Column 5, lines 1-5).
In regards to Claim 23, Shelnutt in view of Ram disclose the apparatus of claim 22, wherein the expansion volume comprises a balloon (Hileman, Fig.8, #108 and furthermore, Furthermore, the office notes that the expansion chamber was selected in claim 22, making claim 23 indefinite).  

Claim 23 is rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Shelnutt (U.S 2015/0062806 A1) in view of Ramaswamy hereafter as, Ram (combined effects of sub-cooling and operating pressure on the performance of two-chamber thermosiphon, Vol.23 #1, Pages 61-69), Hileman (U.S 6,144,553), and further, in view of Smolley (U.S 4,847,731). 
In regards to Claim 23, Shelnutt in view of Ram and Hileman disclose the apparatus of claim 22.
 Shelnutt in view of Ram and Hileman fail to disclose: Wherein the expansion volume comprises a balloon.
However, Smolley discloses: Wherein the expansion volume comprises a balloon (Column 3, lines 24-29, which discloses the expansion chamber being a bellow (balloon), as such the office notes that with the combination of Shelnutt in view of Ram and Hileman, the apparatus including a condenser fluidically coupled to an expansion chamber (as taught by Shelnutt in view of Ram and Hileman) would be 
Therefore, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill In the art at the time of the Invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by replacing the expansion chamber with a bellow (balloon) would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Shelnutt in view of Smolley disclose a cooling system utilizing an expansion chamber/balloon to help regulate pressure within said apparatus (See MPEP 2143.02, citing, KSR Int'l Co, v. Teleflex Inc,, 550 U.S. 398, 82 U3PQ2d 1385 (2007)).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (U.S 7,957,145) – Discloses a tank having heat generating equipment submerged within a dielectric fluid, wherein a heat exchanger is disposed on the outside of the tank to help dissipate heat generated by said equipment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835